department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-109700-99 date date internal_revenue_service index no number release date re legend decedent spouse date date date date date date trust child a child b child c personal representative x y this letter is in response to your submission of date on behalf of decedent’s estate in which you request rulings concerning a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and the generation-skipping_transfer gst tax consequences of a division of a_trust decedent died testate on date decedent was survived by spouse and three adult children according to article v of decedent’s will the residue of decedent’s estate is to be distributed to the trustee of trust a revocable inter_vivos_trust created by decedent that became irrevocable on decedent’s death article ii section a of trust directs that after decedent’s death the balance of trust after providing for a specific devise of real_property to child a is to be held in a marital trust and governed pursuant to article iii section a under article iii section a of trust the trustee is directed to pay to spouse for life or to apply for her benefit the entire net_income of the trust not less frequently than quarter-annually the trustee other than spouse also has the discretion to pay to spouse or to apply for her benefit such sums of the trust principal as the trustee deems advisable for spouse’s best interests in addition spouse has the right at any time or times upon written request to the trustee to receive such sums of the trust principal as are reasonably necessary to provide for spouse’s health maintenance and support article iv section a of trust provides that upon the death of spouse the trustee is to divide the trust assets into equal shares for the benefit of decedent’s three children child a child b and child c under article iv section a the trustee is directed to pay over and distribute to child a the share set_aside for him if child a predeceases spouse child a’s share is to be distributed to his wife if she is then living if child a’s wife is not then living child a’s share is to be held in trust for the benefit of his descendants who are then living and allocated among them per stirpes article iv section a provides that the share allocated to child b is to be held as a separate trust for child b’s benefit pursuant to article iv section b the trustee has the discretion to pay to child b or apply for her benefit so much of the net_income or principal of the trust as the trustee deems advisable at child b’s death the remaining principal and any undistributed_income shall be paid over and distributed to child b’s then living descendants per stirpes article iv section a provides that the share allocated to child c will also be held in a separate trust for child c’s benefit article iv section c gives the trustee the discretion to pay to child c or apply for her benefit so much of the net_income or principal of the trust as the trustee deems advisable upon child c’s death the remaining principal and any undistributed_income is to be divided into two equal shares one share is to be added to and administered as part of the principal of the trust being held for child b’s benefit if child b predeceases child c child b’s share will be held in trust for the benefit of child b’s living descendants the other share is to be distributed outright to child a if living or to his wife if he is not then living if neither child a nor his wife survive child c child a’s share will held in trust for the benefit of child a’s descendants it is represented that decedent’s estate was granted an extension of time until date to file the decedent’s form_706 federal estate and generation-skipping_transfer_tax return on date prior to date decedent’s estate filed the return on schedule m the personal representative elected to treat a specified percentage of the marital trust established under article iii section a as qualified_terminable_interest_property qtip under sec_2056 a schedule r was not filed with the return thus the estate neither made a reverse_qtip_election under sec_2652 nor allocated any of decedent’s available gst_exemption after it was discovered that the schedule r was not filed with decedent’s estate_tax_return and prior to date several corrective measures were taken first the personal representative petitioned a state court to reform articles iii and iv of trust the personal representative’s petition which was agreed and consented to by all the beneficiaries of trust requested that articles iii and iv of trust be reformed to provide for three separate marital trusts- trust trust and trust spouse is the life_income_beneficiary of each marital trust and each of decedent’s children is a successor beneficiary of one of the trusts child a is the successor beneficiary of trust child b is the successor beneficiary of trust and child c is the successor beneficiary of trust the three trusts provide in the aggregate for the same succession of interests and beneficiaries that were provided in trust on date the state court granted the personal representative’s request and on date pursuant to the court order the trustee divided trust on a fractional basis into three equal trusts lastly on date which was prior to date the personal representative filed a second estate_tax_return a schedule r was included with this return on the schedule r a reverse_qtip_election was made with respect to trust and trust decedent’s available gst tax exemption was allocated dollar_figurex or the smallest amount necessary plr-109700-99 to derive an inclusion_ratio of zero to trust and dollar_figurey or the remaining gst_exemption to trust the estate has represented that decedent did not use any of the gst_exemption available under sec_2631 during his life the following rulings have been requested the division of trust into three trusts will be recognized for purposes of chapter of the code the estate made a timely reverse_qtip_election under sec_2652 the decedent’s gst_exemption will be allocated in accordance with the schedule r as filed and the inclusion_ratio as defined in sec_2642 with respect to trust benefitting child b is zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable plr-109700-99 sec_20_2056_b_-7 of the estate_tax regulations provides the that the qtip_election is made on the return of tax imposed by sec_2001 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor after date under sec_2602 the amount of the gst tax is determined by multiplying the amount of the gst transfer by the applicable_rate under sec_2641 the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio in the case of a transfer from a_trust as the excess of over the applicable_fraction with respect to trust the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced as provided in the section sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2652 a transferor is defined generally as the last person with respect to whom the property was subject_to an estate or gift_tax thus in the case of property subject_to a plr-109700-99 qtip_election that is subsequently includible in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer regulations provides that the reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for the purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26 a ii if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each assets held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of plr-109700-99 the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding in the present case prior to the due_date of the estate_tax_return including extensions and pursuant to a court order the trustee divided trust into three equal trusts one for the benefit of each of decedent’s children the terms of these three trusts grant spouse a qualifying_income_interest_for_life after spouse’s death the remainder of each trust is to pass to or be held for the benefit of one of decedent’s children as prescribed in the original trust instrument therefore the three trusts provide in the aggregate for the same succession of interests and beneficiaries that were provided in trust further trust was severed prior to the due_date including extensions for filing the decedent’s estate_tax_return thus the division of trust into three trusts will be recognized for purposes of chapter of the code see eg sec_26_2654-1 example decedent’s estate initially failed to include the schedule r with decedent’s form_706 federal estate_tax_return however a second estate_tax_return was filed prior to the extended due_date for filing decedent’s estate_tax_return this estate_tax_return was the last estate_tax_return filed by the personal representative on or before the due_date of the return including extensions therefore since both the qtip and reverse qtip elections were made on this return the reverse_qtip_election is timely further the allocation of decedent’s gst_exemption made on this return is timely and will be allocated in accordance with the schedule r as filed according to schedule r decedent’s gst_exemption is allocated to trust sec_2 and the gst_exemption allocated to trust will be dollar_figurex or the smallest amount necessary to derive an inclusion_ratio of zero any remaining gst_exemption is allocated to trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code plr-109700-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by _________________ george masnik chief branch enclosure copy for sec_6110 purposes
